        Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                         CASE NO. 18-21053-CIV-GAYLES/LOUIS

 JEFFREY PETER DATTO, Ph.D,

                        Plaintiff,

 v.

 ASSOCIATION OF AMERICAN
 MEDICAL COLLEGES, et al.,

                        Defendants.              /

                                            ORDER

       THIS CAUSE comes before the Court on the Motion to Dismiss Amended Complaint by

Defendant Association of American Medical Colleges (“AAMC”) [ECF No. 76] and the Motion

to Dismiss by Defendants the Ohio State University (“OSU”), the University of Central Florida

(“UCF”), and the University of Miami (“UM”) (collectively the “Served University Defendants”)

[ECF No. 92]. The action was referred to Magistrate Judge Lauren Fleischer Louis, pursuant to 28

U.S.C. § 636(b)(1)(B), for a ruling on all pretrial, non-dispositive matters, and for a Report and

Recommendation on any dispositive matters. [ECF Nos. 139, 140, 141]. Following a hearing on

April 22, 2019, Judge Louis issued her report recommending that AAMC’s Motion to Dismiss be

granted and that the University Defendants’ Motion to Dismiss be granted in part (the “Report”)

[ECF No. 168]. Plaintiff, UM, and UCF have all timely objected to the Report [ECF Nos. 173, 175,

176]. For the reasons that follow, the Court adopts the Report in part.
           Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 2 of 10



                                               BACKGROUND 1

          Plaintiff has filed an Amended Complaint alleging eight counts against thirteen Defend-

ants. 2 Plaintiff’s claims stem from the rejection of his applications to medical school by twelve

different universities (the “University Defendants”). In particular, Plaintiff contends that the Uni-

versity Defendants refused him admission because of his prior medical school experience at

Thomas Jefferson University (“TJU”), his lawsuit against TJU, or because of his perceived disa-

bility of bipolar disorder. Plaintiff also contends that AAMC, via its administration of the MCAT

exam and application system utilized by the University Defendants, discriminated against him.

                                                  DISCUSSION

          A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

is made are accorded de novo review, if those objections “pinpoint the specific findings that the

party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).

          In her Report, Judge Louis found that: (1) the Amended Complaint is a shotgun pleading

that fails to comply with Federal Rule of Civil Procedure 8; (2) the Amended Complaint fails to



1
    The Court incorporates the Report’s recitation of the factual and procedural background.
2
   Five of the University Defendants—Florida Atlantic University Board of Trustees, University of Florida Board of
Trustees, Florida State University Board of Trustees, University of South Florida Board of Trustees, and Florida In-
ternational University Board of Trustees—have not been served, and therefore have not appeared in this action. In
addition, Plaintiff has settled with and voluntarily dismissed his claims against four of the University Defendants—
Drexel University, Temple University, Geisinger Health System, and Loma Linda University. AAMC and the Uni-
versity Defendants are collectively referred to as the Defendants.


                                                          2
          Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 3 of 10



adequately allege a basis for personal jurisdiction over AAMC and OSU; and (3) FCU’s motion

to dismiss for improper venue should be denied. Because Judge Louis recommended leave to

amend, she also considered each of Defendants’ Rule 12(b)(6) arguments in an effort to provide

Plaintiff with guidance should he choose to amend his claims. The Court has conducted a de novo

review of the record and the law and agrees, in part, with the Report’s recommendations as set

forth below.

I.       Plaintiff’s Amended Complaint Fails to Comply with Federal Rule of Civil Procedure
         8.

         The Court agrees with the Report’s finding that the Amended Complaint fails to comply

with Federal Rule of Civil Procedure 8. Plaintiff applied to twenty different medical schools and

received twenty different denials, yet alleges his claims against the Defendants collectively. “This

improper pleading method fails to give clear notice of the conduct for which each Defendant is

being sued.” Fischer v. Fed. Nat’l Mortgage Assoc., 302 F. Supp. 3d 1327, 1334 (S.D. Fla. 2018).

See also Bentley v. Bank of Am., N.A., 773 F. Supp. 2d 1367, 1373 (S.D. Fla. 2011) (dismissing

claims because “Plaintiff improperly lumps Defendants together in these claims despite that De-

fendants are separate and distinct legal entities” and explaining that a plaintiff “must treat each

Defendant as a separate and distinct legal entity and delineate the conduct at issue as to each De-

fendant”). Therefore, the Amended Complaint must be dismissed without prejudice. See Ander-

son v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 (11th Cir. 1996) (“Experi-

ence teaches that, unless cases are pled clearly and precisely, issues are not joined, discovery

is not controlled, the trial court’s docket becomes unmanageable, the litigants suffer, and so-

ciety loses confidence in the court’s ability to administer justice.”). 3


3
 Because the Amended Complaint will be dismissed without prejudice under Rule 8, the Court will not rule on Defend-
ants’ 12(b)(6) arguments. The Court notes, however, that it agrees with Judge Louis’s well-reasoned analysis of the eight
counts of Plaintiff’s Amended Complaint. Counts I (Breach of Contract), II (Discrimination under Title II of the ADA),


                                                           3
              Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 4 of 10



    II.      The Defendants Must Be Severed.

             In their Motion to Dismiss, the Served University Defendants argue that Plaintiff’s claims

    against all of the Defendants are improperly joined. While the Court does not opine on whether

    Plaintiff’s claims are properly joined under Federal Rule of Civil Procedure 20(a)(2), 4 it does find

    that severance under Federal Rule of Civil Procedure 21 is appropriate. 5

             Rule 21 provides that “the court may at any time, on just terms, add or drop a party . . .

    [and] may also sever any claim against a party.” Fed. R. Civ. P. 21. “A district court has broad

    discretion when deciding whether to sever claims under Rule 21 and may consider factors such as

    judicial economy, case management, prejudice to parties, and fundamental fairness.” Essex Ins.

    Co. v. Kart Const. Inc., 14-cv-356-T-23TGW, 2015 WL 628782, at *5 (M.D. Fla. Feb. 12, 2015).

    Here, Plaintiff’s difficulty in pleading one complaint against so many defendants highlights the

    need to sever Defendants. Plaintiff applied to multiple medical schools, yet makes no allegation

    that those schools, aside from using AAMC’s test and application, are connected or conspired to

    discriminate against him.            Indeed, Plaintiff alleges that after he applied to the University


    III (Discrimination under Title III of the ADA), IV (Discrimination under the Rehab Act), and VII (Discrimination under
    the Florida Civil Rights Act) are deficient and any amended complaint would need additional allegations to support those
    claims. Counts V (Retaliation under the ADA) and VI (Retaliation under the Rehab Act), while still subject to dismissal
    for failure to comply with Rule 8, adequately allege a claim under Rule 12(b)(6). And Plaintiff should not attempt to
    replead Count VIII (Intentional Infliction of Emotional Distress) as he will not be able to allege facts that are “so outra-
    geous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as
    atrocious, and utterly intolerable in a civilized community.” Walton v. Johnson & Johnson Services, Inc., 203 F. Supp.
    2d 1312, 1327 (M.D. Fla. 2002). Plaintiff is cautioned to heed the guidance provided in the Report and this Order in
    any amended complaint.
4
    Pursuant to Federal Rule of Civil Procedure 20(a)(2), defendants may be joined in one action if (A) any right to relief
    is asserted against them jointly, severally, or in the alternative with respect to or arising out of the same transaction,
    occurrence, or series of transactions or occurrences; and (B) any question of law or fact common to all defendants will
    arise in the action. Fed. R. Civ. P. 20(a)(2). Because Plaintiff has failed to satisfy Federal Rule of Civil Procedure 8,
    the Court cannot ascertain at this time whether the claims against each Defendant arise out of the same transaction or
    occurrence and share common questions of law or fact.
    5
     In his response to the University Defendant’s Motion to Dismiss, Plaintiff, at times, appears to agree. See [ECF
    No. 114 at 8] (“If anything, the Plaintiff would prefer having the case heard in several different Courts because he
    only needs to win against l Defendant in 1 Court to significantly change his life.”).



                                                                 4
         Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 5 of 10



Defendants’ schools using the AAMC application, “[e]ach University Defendant then sent Plaintiff

their own personal secondary application, which required a second and separate fee.” [ECF No.

62, ¶ 93]. Plaintiff also alleges that some of the Defendants offered him an interview and others

did not. Id. at ¶¶ 95-96. Moreover, during his third year of applying to medical schools, Plaintiff

sent letters to each school, with the first paragraph of each letter “tailored towards why he wanted

to attend each respective program.” Id. at ¶ 105. As detailed by Plaintiff, the schools did not

receive identical information. While the Court does not have insight into how and why each Uni-

versity Defendant made the decision to deny Plaintiff admission to its medical school, nothing in

the Amended Complaint suggests that these were anything other than individualized decisions. As

a result, the Court severs the Defendants in this action. Should Plaintiff seek to file amended

claims against the Defendants, he should do so in separate actions in the proper venues, as dis-

cussed below.

III.    The Court Does Not Have Personal Jurisdiction over AAMC and OSU.

        The Court agrees with the Report’s well-reasoned analysis finding that this Court has no

personal jurisdiction over AAMC and OSU. Plaintiff does not specifically object to the Report’s

findings as to OSU. As a result, Plaintiff’s action against OSU shall be dismissed without preju-

dice for lack of personal jurisdiction.

        Plaintiff does, however, object to the dismissal of AAMC and asks the Court to transfer his

claims against AAMC to the United States District Court for the District of Columbia. Pursuant

to 28 U.S.C. § 1631, when a federal court finds that it lacks jurisdiction, “the court shall, if it is in

the interest of justice, transfer such action or appeal to any other such court . . . in which the action

or appeal could have been brought at the time it was filed or noticed . . . .” The Court finds that

transfer of Plaintiff’s action against AAMC to the District of Columbia is in the interest of justice.




                                                   5
           Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 6 of 10



IV.       Plaintiff’s Action against UCF Should Proceed in the Middle District of Florida.

          In the University Defendants’ Motion to Dismiss, UCF argues that the Defendants were

    misjoined and that venue was improper for Plaintiff’s claims against UCF. In his response, Plain-

    tiff repeatedly noted that he would be fine with dismissal of his claims against UCF without prej-

    udice to be refiled in the Middle District of Florida should the Court find that Plaintiff’s claims

    against the Defendants do not arise out of the same transaction or occurrence. Having found that

    severance of the Defendants is appropriate, the Court also finds that Plaintiff’s claims against

    UCF should proceed in the Middle District of Florida.

          The Court notes that the Report recommended denying UCF’s motion to dismiss based on

    improper venue. While the Court agrees that Plaintiff’s claims against UCF are not subject to

    dismissal based on improper venue, it does find that transfer of Plaintiff’s action against UCF to

    the Middle District of Florida is appropriate.

          The statute governing venue transfer, 28 U.S.C. § 1404(a), provides, in relevant part, that,

“[f]or the convenience of parties and witnesses, in the interest of justice, a district court may trans-

fer any civil action to any other district . . . where it might have been brought.” 6 This analysis

requires a two-pronged inquiry. First, a court must determine whether the case may have been

brought in the desired district of transfer. Meterlogic, Inc. v. Copier Solutions, Inc., 185 F. Supp.




6
  Generally, courts cannot sua sponte transfer or dismiss an action pursuant to § 1404 without notice to the parties.
See Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir. 2011) (“there is a “long-approved practice of permitting a
court to transfer a case sua sponte under the doctrine of forum non conveniens, as codified at 28 U.S.C. § 1404(a), but
only so long as the parties are first given the opportunity to present their views on the issue.”) (internal quotations
omitted); Algodonera De Las Cabezas, S.A. v. Am. Suisse Capital, Inc., 432 F.3d 1343, 1345 (11th Cir. 2005) (“More-
over, we have previously made clear that while a district court may dismiss a suit sua sponte for lack of venue, it may
not do so without first giving the parties an opportunity to present their views on the issue.”) (internal quotations
omitted). Here, however, UCF moved to dismiss based on improper venue and discussed the private and public
interest factors in its motion to dismiss. Plaintiff was on notice of UCF’s arguments regarding venue and had the
opportunity to respond both in his response to the motion to dismiss [ECF Nos. 113 and 114] and his surreply [ECF
No.147].


                                                          6
         Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 7 of 10



2d 1292, 1299 (S.D. Fla. 2002). There can be no dispute that this action could have been brought

in the Middle District of Florida.

        “Once a court finds an action could have been brought in the transferee forum, the court

must weigh various factors . . . to determine if a transfer . . . is justified.” Elite Advantage, LLC v.

Trivest Fund, IV, L.P., No. 15-22146, 2015 WL 4982997, at *5 (S.D. Fla. Aug. 21, 2015) (citation

and internal quotation marks omitted). The Eleventh Circuit instructs that a district court should

consider the following list, albeit nonexhaustive, of private and public interest factors to determine

whether a transfer is appropriate:

        (1) the convenience of the witnesses; (2) the location of the relevant documents and
        the relative ease of access to sources of proof; (3) the convenience of the parties;
        (4) the locus of operative facts; (5) the availability of process to compel the attend-
        ance of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s
        familiarity with the governing law; (8) the weight accorded a plaintiff’s choice of
        forum; and (9) trial efficiency and the interests of justice, based on the totality of
        the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005) (citation omitted). Here,

these factors weigh in favor of transfer. The bulk of the witnesses and documents will be located

on FCU’s campus, where admissions decisions are made. See Filtalert v. IBM Corp., No. 15-22845,

2015 WL 9474640, at *2 (S.D. Fla. Dec. 29, 2015) (“The convenience of the witnesses is probably

the single most important factor in transfer analysis.”) (quoting In re Genentech, Inc., 566 F.3d

1338, 1343 (Fed. Cir. 2009)). The Middle District of Florida is certainly familiar with the gov-

erning law. Trial efficiency and the interest of justice favors transfer. Indeed, as discussed above,

the Court is severing the Defendants. As a result, there is no efficiency to be gained by trying

Plaintiff’s action against UCF in the Southern District of Florida. Finally, Plaintiff appears to

agree that he would not be inconvenienced by litigating his claims against FCU in the Middle

District of Florida. See [ECF No. 114, at 8] (“Plaintiff would love to take a family trip to Orlando

and take his daughters to Disney World. Therefore, he does not mind having to file a separate case


                                                   7
         Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 8 of 10



in Orlando either.”). Accordingly, Plaintiff’s action against UCF shall be transferred to the Middle

District of Florida.

V.      The Unserved Defendants Must Be Dismissed.

        The Report recommends that any amended complaint be limited to claims against the de-

fendants still in the case and should not include facts relating to the unserved or dismissed defend-

ants. Plaintiff objects to this recommendation as to the unserved defendants and asks for additional

time to serve them.

        The claims against the Unserved Defendants shall be dismissed without prejudice as Plain-

tiff failed to timey serve them. And, as detailed above, the Court finds that Plaintiff’s claims

against each Defendant should be severed.       Accordingly, should Plaintiff wish to pursue any

claims he might have against the unserved Defendants, he must do so in separate actions filed in

the appropriate jurisdictions.

                                         CONCLUSION

        Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

        (1)     Judge Louis’s Report and Recommendation [ECF No. 168] is ADOPTED in

                PART;

        (2)     The Motion to Dismiss Amended Complaint by Association of American Medical

                Colleges (“AAMC”) [ECF No. 76] and the Motion to Dismiss by Defendants the

                Ohio State University (“OSU”), the University of Central Florida (“UCF”), and the

                University of Miami (“UM”) (collectively the “University Defendant”) [ECF No.

                92] are each granted in part as detailed below.

        (3)     Plaintiff’s Amended Complaint [ECF No. 62] is dismissed without prejudice, in its

                entirety, for failure to comply with Federal Rule of Civil Procedure 8.




                                                 8
 Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 9 of 10



(4)   Defendant OSU is dismissed without prejudice for lack of personal jurisdiction.

      Should Plaintiff seek to pursue any amended claims against OSU, he must file a

      new action in the appropriate jurisdiction.

(5)   Defendant AAMC is severed from this action. The Clerk is directed to transfer

      Plaintiff’s action, as against AAMC only, to the United States District Court for the

      District of Columbia. Plaintiff shall notify the District Court for the District of

      Columbia whether he intends to file a second amended complaint against AAMC

      within ten (10) days of transfer.

(6)   Defendant UCF is severed from this action. The Clerk is directed to transfer Plain-

      tiff’s action, as against UCF only, to the United States District Court for Middle

      District of Florida. Plaintiff shall notify the District Court for the Middle District

      of Florida whether he intends to file a second amended complaint against UCF

      within ten (10) days of transfer.

(7)   The unserved and dismissed Defendants are severed from this action and dis-

      missed without prejudice for failure to timely effectuate service. Should Plaintiff

      wish to pursue any claims against the unserved Defendants, he must file new ac-

      tions against them in an appropriate jurisdiction.




                                          9
Case 1:19-cv-02375-DLF Document 189 Filed 08/05/19 Page 10 of 10



(8)   Within twenty (20) days of the date of this Order, Plaintiff shall file a second

      amended complaint against UM, incorporating all of his claims against UM from

      this action (Case No. 18-cv-21053) and the consolidated action (Case No. 19-

      21812).

DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of August, 2019.




                                     ________________________________
                                     DARRIN P. GAYLES
                                     UNITED STATES DISTRICT JUDGE




                                       10
